Citation Nr: 0312415	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  94-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder 

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for Bell's palsy.

5.  Entitlement to an increased rating for residuals of a 
compression fracture of the first lumbar vertebra, currently 
rated as 50 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1962, and from June 1962 to June 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).   

The Board has found that additional procedural development is 
required with respect to the issues of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder or an anxiety disorder, 
entitlement to service connection for Bell's palsy, 
entitlement to an increased rating for a lumbar spine 
disorder and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  Accordingly, those issues are the subject of 
remand instructions located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for hypertension has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The veteran's hypertension is reasonably shown to have 
permanently increased in severity as a result of his service-
connected lumbar spine disorder.

CONCLUSION OF LAW

Additional disability due to aggravation of hypertension was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet 
final as of that date.  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection for hypertension.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC) and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a letter from the RO dated in May 
2002, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The SOC included a summary of the evidence which 
had been obtained and considered.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The 
basic elements for establishing entitlement to service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2000).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has previously established service connection for 
residuals of a compression fracture of L-1, rated as 50 
percent disabling; and residuals of a fracture of the right 
4th metacarpal, rated as noncompensably disabling.

The veteran contends that the service-connected lumbar spine 
disorder has resulted in severe pain which has permanently 
aggravated his hypertension.

A letter dated in August 1993 from George Collier, M.D., 
shows that the veteran has chronic back pain, hypertension 
and chronic anxiety.  The doctor stated that "His back 
renders him unable to work and go about his normal daily 
activity which causes more stress and aggravates his already 
existing hypertensive problem."  

The report of a hypertension examination conducted by the VA 
in April 2003 shows that the examiner reviewed the veteran's 
claims file.  He noted that the veteran had hypertension 
since the early 1980's, and had been on treatment since that 
time.  His blood pressure was usually fairly well controlled.  
He currently took verapamil, Avapro, and HCTZ.  The veteran 
stated that he was not aware of any heart or renal 
involvement.  The examiner also noted that the veteran 
sustained a back injury in 1960 when he was in a car wreck.  
The veteran said that he fractured some lumbar vertebrae.  He 
was in traction for 19 days and went to light duty after 
that.  He said that he had low back pain since that time and 
had developed arthritis and degenerative changes.  He had 
chronic pain and had difficulty in walking, stooping, 
lifting, or even driving long distances.  He took Flexeril 
and Tylenol for pain control.  

On examination, the veteran's blood pressure was 160/100.  
Examination of the lumbar spine revealed some tenderness to 
palpation.  He could flex forward to 60 degrees, at which 
point he had pain.  He could extend backward to 10 degrees.  
He could flex laterally to 20 degrees, and could rotate to 15 
degrees bilaterally.  The diagnoses were (1) essential 
hypertension; and (2) residual of injury to the lumbar spine 
with limitation of motion as described above.  The VA 
examiner also offered the following comment:

I have reviewed this gentleman's claims folder.  
Appropriate studies are ordered to evaluate the 
above.  In my opinion, he most likely has essential 
hypertension that has been permanently aggravated 
by his back injury and chronic back pain.

The Board notes that the foregoing favorable medical opinions 
are not contradicted by any other medical opinion which is of 
record.  Accordingly, the Board concludes that service 
connection may be granted for additional disability due to 
aggravation of hypertension which was proximately due to or 
the result of a service-connected disability.


ORDER

Service connection is granted for additional disability due 
to aggravation of hypertension.





REMAND

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claims.  The Board requested additional 
development in an internal development memorandum.  The 
requested development has since been partially completed.

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Board notes that the 
veteran has not submitted a written waiver of his right to 
have the evidence reviewed by the RO.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

The Board also notes that some of the development requested 
by the Board was not completed.  In particular, the Board 
requested an examination to determine the etiology of the 
veteran's Bell's palsy.  That development should be completed 
by the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a 
neurological disorder examination to 
determine whether he currently has Bell's 
palsy, and if so, the etiology of the 
disorder.  Send the claims folder for 
review by the examiner.  The examiner 
should comment regarding the veteran's 
contention that his service-connected 
lumbar spine disorder caused or 
permanently aggravated Bell's palsy.  

2.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.

3.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



